Citation Nr: 0429733	
Decision Date: 11/03/04    Archive Date: 11/10/04

DOCKET NO.  03-10 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to separate schedular 10 percent disability 
ratings for bilateral tinnitus.  

2.  Entitlement to a compensable rating for right ear hearing 
loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel




INTRODUCTION

The veteran had active military service from December 1968 to 
December 1972, and from March 1973 to March 1977.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision.  In that 
decision, the RO granted service connection and assigned a 10 
percent rating for bilateral tinnitus, effective January 30, 
2002.  Additionally, the RO denied the veteran's claim for a 
compensable rating for right ear hearing loss.  The veteran 
filed a notice of disagreement (NOD) in February 2003, and 
the RO issued a statement of the case (SOC) in March 2003.  
The veteran filed a substantive appeal (via a VA Form 9, 
Appeal to Board of Veterans' Appeals) in April 2003.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.  

2.  The veteran experiences recurrent bilateral tinnitus.  

3.  A June 2002 VA audiogram reflected bilateral hearing loss 
manifested by level I hearing acuity in both the right and 
left ears.  


CONCLUSIONS OF LAW

1.  The claim for separate schedular 10 percent disability 
ratings for bilateral tinnitus is without legal merit.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 
4.10, 4.25, 4.87, Diagnostic Code 6260 (2002 and 2004).

2.  The criteria for a compensable rating for right ear 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.383, 3.385, 
4.1, 4.2, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2004); 69 
Fed. Reg. 48, 148 - 48,150 (August 9, 2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

With respect to the issue of entitlement to separate 
schedular 10 percent disability ratings for bilateral 
tinnitus, the veteran was notified of the reasons for the 
RO's decision and the regulations governing his claim in a 
March 2003 SOC.  As will be explained below, the appeal lacks 
legal merit; as the law and not the facts are dispositive, 
the duties to notify and assist imposed by the VCAA are not 
applicable in this appeal.  See Mason v. Principi, 16 Vet. 
App. 129, 132 (2002); see also VAOPGCPREC 2-2004 (March 9, 
2004).  

With respect to the veteran's claim for a compensable rating 
for right ear hearing loss, considering the record in light 
of the duties imposed by the VCAA and its implementing 
regulations, all notification and development action needed 
to fairly adjudicate this claim on appeal has been 
accomplished.  

Through a May 2002 notice letter and a March 2003 SOC, the 
veteran was notified of the legal criteria governing his 
claim, the evidence that had been considered in connection 
with his appeal, and the bases for the denial of his claim.  
After each, the veteran was afforded the opportunity to 
respond.  Hence, the Board finds that the veteran has 
received sufficient notice of the information and evidence 
needed to support his claim, and has been afforded ample 
opportunity to submit such information and evidence.  

The Board also finds that the May 2002 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In that letter, the RO notified the 
veteran that VA was required to make reasonable efforts to 
obtain evidence in the "possession of others."  The RO 
requested that the veteran identify and provide the necessary 
releases for any records that  he wished the RO obtain and 
consider.  

The Board points out that, in the recent decision of 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veteran Claims (Court) held that 
proper VCAA notice should notify the veteran of: (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to this claim (or claims).  As 
indicated above, the first three content of notice 
requirements have been met.  

With respect to the fourth requirement, the Board notes that 
the veteran has not been explicitly informed of the need to 
submit all pertinent evidence in his possession.  However, in 
the May 2002 notice letter, the veteran was advised to submit 
his own statements or statements from others describing his 
physical disability symptoms.  Thus, the Board finds that, 
through the information provided by the May 2002 letter, the 
veteran clearly has been put on notice of the need to submit 
pertinent evidence in his possession associated with his 
claim.  Therefore, the Board finds that all four of 
Pelegrini's content of notice requirements have been met in 
the instant case.  

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  In that case, the Court determined 
that VA had failed to demonstrate that a lack of such 
pre-adjudication notice was not prejudicial to the claimant.  

In the case now before the Board, the documents meeting the 
VCAA's notice requirements were provided both before and 
after the June 2002 rating decision on appeal.  The Board 
finds that the lack of full, pre-adjudication notice in this 
case does not, in any way, prejudice the veteran.  

In this respect, the RO notified the veteran of the VCAA 
duties to notify and assist in its letter of May 2002.  The 
March 2003 SOC explained to the veteran what was needed to 
substantiate his claim.  After issuance of each, the veteran 
was afforded an opportunity to respond.  Moreover, in 
response to the May 2002 letter or March 2003 SOC, or at any 
other point during the pendency of this appeal, the veteran 
has not informed the RO of the existence of any evidence that 
has not already been obtained.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran.  As indicated below, the RO arranged 
for the veteran to undergo VA audiological evaluation in June 
2002.  Moreover, the veteran has been given opportunities to 
submit evidence to support his claim.  Significantly, neither 
the veteran nor his representative has not identified, and 
the record does not otherwise indicate, any existing records 
pertinent to the claim for a compensable rating for right ear 
hearing loss that have not been obtained.  

No further development of the evidence is warranted in this 
case.  In this respect, the Board points out that the report 
of a January 2002 VA audiological evaluation reflects 
findings of mild sensorineural hearing loss in the right ear 
and mild to moderate sensorineural hearing loss in the left 
ear.  The numerical pure tone thresholds associated with the 
hearing evaluation were not noted.  The Board notes that 
where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  As such, given the degree of disability noted in 
January 2002, mild to moderate sensorineural hearing loss, 
and the numerical pure tone thresholds reported during the 
most recent June 2002 audiological evaluation, which 
correspond with a finding of normal to moderate sensorineural 
hearing loss, a remand to obtain the numerical pure tone 
thresholds associated with the January 2002 evaluation is not 
warranted.  

Hence, the Board finds that any failure on VA's part in not 
fulfilling the VCAA notice requirements prior to the RO's 
initial adjudication of the claim is harmless.  See ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Cf. 
38 C.F.R. § 20.1102.  

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision on his claim for a compensable rating for 
right ear hearing loss.  

II.  Analysis

A.  Separate Schedular 10 Percent Disability Ratings for 
Bilateral Tinnitus

The veteran's representative has asserted that the veteran is 
entitled to separate 10 percent disability ratings for 
tinnitus because he has tinnitus in both ears.  

The medical evidence reflects the veteran's complaints of 
intermittent bilateral tinnitus.  In a June 2002 rating 
decision the RO granted service connection for tinnitus as 
secondary to the veteran's service-connected right ear 
hearing loss.  The RO assigned a 10 percent rating effective 
January 30, 2002, for the disorder pursuant to 38 C.F.R. 
§ 4.87, Diagnostic Code 6260.  

As an initial matter the Board notes that Diagnostic Code 
6260 was revised effective June 13, 2003, to provide that 
only a single 10 percent evaluation is to be assigned for 
tinnitus, whether the sound is perceived as being in one ear, 
both ears, or in the head.  38 C.F.R. § 4.87, Diagnostic Code 
6260, Note 2 (2004).  In an October 2004 Appellant's Brief, 
the veteran's representative contended that the Board must 
apply the law in effect prior to June 13, 2003, which did not 
expressly prohibit the assignment of separate ratings.  

The Board notes that in the March 2003 SOC, the RO advised 
the veteran of the rating criteria for tinnitus in effect 
prior to June 13, 2003.  He has not otherwise been advised by 
the RO of the revised rating criteria.  Given the issue 
before the Board and the fact that the veteran is receiving 
the highest allowable rating for tinnitus under the 
regulation, an appellate decision on this matter  does not, 
in any way, prejudice the veteran.  See Bernard v. Brown, 4 
Vet. App. 394 (1993).

In Karnas v. Derwinski, 1 Vet. App. 308 (1991), the Court 
held that, where a law or regulation changes during the 
pendency of a claim or appeal, the Board must apply the 
version of the law that is more favorable to the claimant.  
In Kuzma v. Principi, 341 F.3d 1327, 1328-29 (Fed. Cir. 
2003), the United States Court of Appeals for the Federal 
Circuit (hereinafter, "the Federal Circuit") expressly 
overruled the Court's holding in Karnas to the extent that 
decision allowed the retroactive application of a statute or 
regulation, where the statute or regulation did not expressly 
provide for retroactive application.  Although it is asserted 
that the holding in Kuzma applies only to application of the 
VCAA, the Federal Circuit's decisions leading up to the 
decision in Kuzma clearly show that it was the intent of the 
Federal Circuit to overrule the holding in Karnas as it might 
be applied to any change in a statute or regulation.  See 
Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002); see also 
Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002).

Nevertheless, the change to Diagnostic Code 6260 effective in 
June 2003 did not provide for retroactive application.  See 
Schedule for Rating Disabilities: Evaluation of Tinnitus, 68 
Fed. Reg. 25,822 (May 14, 2003).  The veteran is, therefore, 
at least entitled to application of the prior version of the 
regulation for the months of eligibility prior to June 2003.  
See Smith (Ellis) v. Principi, 17 Vet. App. 168 (2003) 
(although the change to the regulation prohibits the 
assignment of separate ratings for tinnitus effective in June 
2003, the Board must analyze the applicability of separate 
ratings prior to June 2003); see also Wanner v, Principi, 17 
Vet. App. 4, 9 (2003); DeSousa v. Gober, 10 Vet. App. 461, 
467 (1997).  See also VAOPGCPREC 3-2000 (2000) and 7-2003 
(2003).  

VA's General Counsel addressed this issue in a precedential 
opinion issued in May 2003.  The General Counsel held that 
Diagnostic Code 6260, as in effect prior to June 2003, 
authorized a single 10 percent disability rating for 
tinnitus, regardless of whether the tinnitus was perceived as 
unilateral, bilateral, or in the head.  Separate ratings for 
tinnitus for each ear could not be assigned under DC 6260 or 
any other diagnostic code.  See VAOPGCPREC 2-03.  
Precedential opinions of VA's General Counsel are binding on 
the Board.  38 U.S.C.A. § 7104(c) (West 2002); Splane v. 
West, 216 F.3d 1058 (Fed. Cir. 2000); 38 C.F.R. § 19.5 
(2004).  

The veteran's representative has cited to the applicability 
of 38 C.F.R. § 4.25(b) in support of the veteran's claim for 
separate ratings for tinnitus affecting each ear.  With 
respect to 38 C.F.R. § 4.25(b), the regulation provides that 
,except as otherwise provided in the Rating Schedule, the 
disabilities arising from a single disease entity, e.g., 
arthritis, multiple sclerosis, cerebrovascular accident, 
etc., are to be rated separately, as are all other disabling 
conditions, if any.  See Esteban v. Brown, 6 Vet. App. 259 
(1994); 38 C.F.R. § 4.25(b) (2004).  The issue is, therefore, 
whether bilateral tinnitus constitutes two separate 
disabilities that are eligible for separate ratings.

The assignment of separate ratings is dependent on a finding 
that the disease entity is productive of distinct and 
separate symptoms; the evaluation of the same "disability" or 
the same "manifestations" under various diagnoses is not 
allowed.  See 38 C.F.R. § 4.14 (2004); Brady v. Brown, 4 Vet. 
App. 203, 206 (1993).  In VAOPGCPREC 2-03 the General Counsel 
noted that tinnitus is the perception of sound in the absence 
of any external stimulus.  Citing The Merck Manual 665 (17th 
ed. 1999).  

VA also discussed the nature of tinnitus in the proposed 
amendment to Diagnostic Code 6260:

True (subjective) tinnitus does not originate in 
the inner ear, although damage to the inner ear may 
be a precursor of subjective tinnitus.  It is 
theorized that in true tinnitus the brain creates 
phantom sensations to replace missing inputs from 
the damaged inner ear, similar to the brain's 
creation of phantom pain in amputated limbs.  
(Diseases of the Ear, H. Ludman, and T. Wright, 6th 
ed., chapter 11; Phantom auditory perception 
(tinnitus): mechanisms of generation and 
perception, Neuroscience Research 8:221-2, P. 
Jasterboff, 1990; and Mechanisms of Tinnitus, Allyn 
and Bacon, 1995, J. Vernon and A. Moller (Eds)).

True tinnitus, i.e., the perception of sound in the 
absence of an external stimulus, appears to arise 
from the brain rather than the ears.  

See Schedule for Rating Disabilities: Evaluation of Tinnitus, 
67 Fed. Reg. 59,033 (Sept. 19, 2002).

VA further addressed this issue in the Supplemental 
Information included in the amendment to Diagnostic Code 
6260:

VA's Audiology and Speech Pathology Service 
recently wrote a booklet titled Hearing Impairment, 
an Independent Study Course for health care 
providers.  The section on tinnitus states that the 
fact that most tinnitus appears to be coming from 
the ear led to a belief that tinnitus was generated 
in the inner ear, but this is not the case.  It 
further states that damage in the inner ear may be 
a precursor for subjective tinnitus, but that 
subjective tinnitus is generated within the central 
auditory pathways.

Schedule for Rating Disabilities: Evaluation of Tinnitus, 68 
Fed. Reg. 25,822 (May 14, 2003).  

The medical treatise evidence documented in the Federal 
Register shows, therefore, that tinnitus is a single disease 
entity manifested in a single disability, regardless of 
whether it is perceived as being in one ear, both ears, or in 
the head.  Because tinnitus does not produce separate and 
distinct symptoms, the assignment of separate ratings for the 
right and the left ear is not appropriate.  The application 
of 38 C.F.R. § 4.25(b) does not, therefore, provide a basis 
for assigning separate ratings for bilateral tinnitus.

This finding is further supported by the regulatory scheme 
that forms the basis for evaluating the severity of a 
service-connected disability.  Disability ratings are based 
on the average impairment of earning capacity resulting from 
disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2004).  The basis of disability evaluations is the ability 
to function under the ordinary conditions of daily life, 
including employment.  Regardless of the location of the 
disability, evaluations are based upon lack of usefulness of 
these body parts or systems.  38 C.F.R. § 4.10 (2004).

The veteran's representative points out the fact that the 
Rating Schedule provides for separate ratings for a single 
disease entity that has multiple manifestations.  For 
example, several of the diagnostic codes pertaining to the 
feet provide different ratings for unilateral versus 
bilateral involvement.  Having a disability that affects both 
feet, rather than just one foot, however, results in 
additional functional limitations, in terms of the ability to 
ambulate.  Having tinnitus in both ears does not result in 
significantly greater impact on the functioning of the 
auditory system, in comparison to having tinnitus in only one 
ear.

It has further been contended that, pursuant to the phrase in 
38 C.F.R. § 4.25(b) "except as otherwise provided," a 
single rating for multiple manifestations of the same disease 
entity can be applied only if the diagnostic code so 
specifies.  For instance, some of the diagnostic codes 
pertaining to the feet provide that the same rating applies 
regardless of unilateral or bilateral involvement.  The Board 
notes, however, that that lack of distinction applies to 
disabilities warranting the minimum 10 percent rating, 
indicating that the disability is of insufficient severity to 
warrant distinct ratings for unilateral or bilateral 
involvement.  

Nevertheless, in determining the appropriate rating for 
bilateral tinnitus we need not look so far as the diagnostic 
codes pertaining to the feet; the diagnostic codes pertaining 
to the auditory system specify the situations in which 
separate ratings are applicable, depending on unilateral or 
bilateral manifestations.  For example, the rating for 
hearing loss is dependent on whether there is hearing loss in 
both ears, or only one ear.  In addition, Diagnostic Code 
6207 provides a 30 percent rating for the complete loss of 
one auricle, and a 50 percent rating for the complete loss of 
both auricles.  None of the remaining diagnostic codes 
pertaining to the auditory system provide for unilateral 
versus bilateral involvement.

In Brown v. Gardner, 513 U.S. 115, 118 (1994), the Supreme 
Court held that if a statute is ambiguous, any interpretive 
doubt is to be resolved in the veteran's favor.  See also 
Smith (William) v. Brown, 35 F.3d 1516, 1523 (Fed. Cir. 1994) 
(the canons of statutory construction apply to regulations as 
well as statutes).  The veteran's representative relies on 
this canon of construction for the proposition that the 
regulation must be interpreted to allow two separate and 
distinct ratings for bilateral tinnitus.

Diagnostic Code 6260, prior to the May 2003 amendment, did 
not expressly indicate whether, in the case of bilateral 
tinnitus, each ear was to be rated separately.  The Supreme 
Court also held in Brown, however, that "[a]mbiguity is a 
creature not of definitional possibilities but of statutory 
context. . . " Brown, 513 U.S. at 118 (citations omitted).  
By reading the rating criteria for Diagnostic Code 6260 in 
the context of the remaining provisions of the Rating 
Schedule, it is clear that a maximum 10 percent rating may be 
assigned for tinnitus, regardless of whether it is unilateral 
or bilateral, and that separate 10 percent ratings cannot be 
assigned for tinnitus in each ear.

If one section of a statute includes specific language, but 
that language is missing from another section of the same 
statute, it is generally presumed that such omission is 
intentional.  See Brown, 513 U.S. at 120.  The regulation at 
issue specifies that recurrent tinnitus is to be evaluated as 
10 percent disabling.  38 C.F.R. § 4.87, Diagnostic Code 6260 
(2002).  The diagnostic code does not distinguish between 
tinnitus that is perceived in one ear, both ears, or within 
the head.  Other diagnostic codes pertaining to the auditory 
system specify whether the rating is to be assigned based on 
unilateral or bilateral involvement (Diagnostic Code 6100 for 
hearing loss, and Diagnostic Code 6207 for loss of auricle).  
Because some of the diagnostic codes pertaining to the 
auditory system distinguish between unilateral and bilateral 
involvement, it is apparent from the regulation that the 
omission of that language from Diagnostic Code 6260 was 
intentional.  This interpretation of the diagnostic code is 
not in conflict with 38 C.F.R. § 4.25(b), because that 
regulation specifies that disabilities arising from the same 
disease entity are to be separately rated; tinnitus, whether 
unilateral or bilateral, constitutes the same disability.

In summary, by reading Diagnostic Code 6260 in the context of 
the remaining diagnostic codes pertaining to the auditory 
system, the diagnostic code clearly indicates that a 
10 percent rating applies to recurrent tinnitus, regardless 
of whether the involvement is unilateral or bilateral.  As 
such, the veteran is currently receiving the highest 
disability rating allowed.  For these reasons, the Board 
finds that the arguments of the veteran's representative are 
without merit, and the veteran's claim of entitlement to 
separate 10 percent ratings for bilateral tinnitus must be 
denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (where the law and not the evidence is 
dispositive, the Board should deny the claim on the ground of 
lack of legal merit).  




B.  Compensable Rating for Right Ear Hearing Loss

Disability evaluations are determined by comparing a 
veteran's present symptoms with criteria set forth in the 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  As noted 
above, where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. at 58.  

In a December 1987 rating decision, the RO service connected 
the veteran for right ear hearing loss, assigning a 
noncompensable evaluation effective August 18, 1986.  The 
veteran's right ear hearing loss has continued to be rated as 
noncompensable in accordance with 38 C.F.R. § 4.85, 
Diagnostic Code 6100.  

Under the applicable criteria, ratings for hearing loss are 
determined in accordance with the findings obtained on 
audiometric examination.  Evaluations of hearing impairment 
range from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests, together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1,000, 2,000, 3,000, and 
4,000 cycles per second.  To evaluate the degree of 
disability from hearing impairment, the rating schedule 
establishes eleven auditory acuity levels designated from 
Level I for essentially normal acuity through Level XI for 
profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100..

Hearing tests will be conducted without hearing aids, and the  
results of above-described testing are charted on Table VI  
and Table VII.  See 38 C.F.R. § 4.85.  If impaired hearing is 
service connected in only one ear, in order to determine the 
percentage evaluation from Table VII, the nonservice-
connected ear will be assigned a Roman Numeral designation 
for hearing impairment of I, subject to the provisions of 
38 C.F.R. § 3.383.  38 C.F.R. § 4.85(f).  

Under 38 C.F.R. § 3.383, compensation is payable for certain  
combinations of service-connected and nonservice-connected  
disabilities, including deafness in both ears, provided the 
nonservice-connected disability is not the result of the 
veteran's own willful misconduct.  

During the course of this appeal, Congress amended  38 
U.S.C.A. § 1160(a)(3) to eliminate the extreme requirement 
that there be complete and total deafness in both ears before 
compensation is payable for this paired organ combination.  
See 69 Fed. Reg. 48,148-48,150 (August 9, 2004).  As there is 
no indication that the amendment is intended to have 
retroactive effect, VA has a duty to adjudicate the claim 
only under the former criteria for any period prior to the 
effective date of the amendment, and to consider the revised 
criteria for the period beginning on the effective date of 
the new provision.  See Wanner, 17 Vet. App. at 9; DeSousa, 
10 Vet. App. at 467.  See also VAOPGCPREC 3-2000 and 7-2003.  
If an increase is warranted on the basis of the revised the 
criteria, the effective date of the increase cannot be 
earlier than the effective date of the revised criteria.  See 
VAOGCPREC 3-2000.  

VA's implementing regulation for special consideration for 
paired organs now allows for compensation as if both ears 
were service-connected, where there is hearing impairment in 
one ear compensable to a degree of 10 percent or more as a 
result of service-connected disability and hearing impairment 
as a result of nonservice-connected disability in the other 
ear meets the provisions of 38 C.F.R. § 3.385.  69 Fed. Reg. 
48, 148 - 48,150 (August 9, 2004).  

In this case, because the change in the governing legal 
authority is liberalizing (i.e., more favorable to the 
veteran), the Board finds that he is not prejudiced by the  
Board's consideration of this authority, in the first  
instance.  See Bernard, 4 Vet. App. 394.

Additionally, with regarding to rating hearing loss, the 
regulations also allow for evaluating exceptional patterns of 
hearing impairment:

(a) When the pure tone threshold at each 
of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 
decibels or more, the rating specialist 
will determine the Roman numeral 
designation for hearing impairment from 
either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear 
will be evaluated separately.  

(b) When the pure tone threshold is 30 
decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz, the 
rating specialist will determine the 
Roman numeral designation for hearing 
impairment from either Table VI or Table 
VIa, whichever results in the higher 
numeral.  That numeral will then be 
elevated to the next higher Roman 
numeral.  Each ear will be evaluated 
separately.

38 C.F.R. § 4.86 (2004).

The evidence pertinent to the claim on appeal includes the 
report of a January 2002 VA audiological evaluation, which 
revealed mild sensorineural hearing loss in the right ear, 
and mild to moderate sensorineural hearing loss in the left 
ear.  Speech recognition scores were noted as excellent.  

On audiological testing in June 2002, pure tone thresholds, 
in decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
35
40
45
LEFT
25
25
30
40
45

Pure tone threshold averages were 37.5 decibels (dB) in the 
right ear and 35 dB in the left ear.  Speech audiometry 
revealed speech recognition ability of 98 percent in the 
right ear and 98 percent in the left ear.  The examiner's 
impression was sloping from normal range to moderate loss in 
both ears (AU), with excellent speech recognition.  

The Board notes, initially, that pure tone thresholds for the 
right ear at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is not 55 decibels or more.  
Additionally, while the pure tone threshold is 30 decibels or 
less at 1000 Hertz, it is not 70 decibels or more at 2000 
Hertz.  Thus, consideration of the criteria for evaluating 
exceptional patterns of hearing impairment is not warranted.  
.  See 38 C.F.R. § 4.86.

Otherwise, applying the method for evaluating hearing loss to 
the results of the June 2002 audiometric evaluation, the 
veteran has Level I hearing acuity in the right ear.  The 
Board additionally notes that with respect to the nonservice-
connected left ear hearing impairment, the June 2002 
audiometric evaluation does not reflect total deafness in the 
left ear.  Furthermore, total deafness was not reflected in 
the service-connected right ear or was there right ear 
hearing loss compensable to a degree of 10 percent or more.  
Thus, special consideration for compensation as a paired 
organ under 38 C.F.R. § 4.85(f) is not applicable under 
either version of the regulation.  Accordingly, the left ear 
hearing impairment is assigned a Roman numeral designation of 
I; which, incidentally, is the same designation that would 
have been assigned had the actual audiological results been 
applied.  38 C.F.R. § 4.85(f).  When these designations of 
impaired efficiency (Level I for the right ear and Level I 
for the left ear) are applied to Table VII, the findings 
warrant a noncompensable evaluation under 38 C.F.R. § 4.85, 
Diagnostic Code 6100.  

The Board in no way discounts the difficulties that the 
veteran experiences as a result of his right ear hearing  
loss.  However, it must be emphasized that the assignment of 
disability ratings for hearing impairment is derived by a 
mechanical application of the rating schedule to the numeric 
designation assigned after audiometry results are obtained.  
Hence, the Board has no discretion in this matter and must 
predicate its determination on the basis of the results of 
the audiology studies of record.  See Lendenmann v. Principi,  
3 Vet. App. 345 (1992).  In other words, the Board is bound  
by law to apply VA's rating schedule based on the veteran's 
audiometry results.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

For all the foregoing reasons, the Board finds that the 
noncompensable rating currently assigned for right ear 
hearing loss is proper, and that the criteria for a higher 
evaluation have not been met.  Hence, the veteran's claim for 
a compensable evaluation must be denied.  In reaching this 
conclusion, the Board has considered the applicability of  
the benefit of the doubt doctrine.  However, as the 
preponderance of the evidence is against the veteran's claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 
56 (1990). 


ORDER

The claim of entitlement to separate schedular 10 percent 
disability ratings for bilateral tinnitus is denied.  

A compensable rating for right ear hearing loss is denied.  



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



